                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 PLANNED PARENTHOOD OF
 TENNESSEE AND NORTH MISSISSIPPI,
 et al.,                                           Case No. 3:20-cv-00740

         Plaintiffs,                               Judge William L. Campbell, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 v.

 HERBERT H. SLATERY, III, et al.,

         Defendants.


                                              ORDER

         On January 20, 2021, Counsel filed a joint status report requesting the initial case

management conference be continued. (Doc. No. 70). Accordingly, the initial case management

conference is CONTINUED to February 11, 2021 at 10:00 a.m. Counsel for each party shall call

(888) 557-8511 and enter access code 7819165# to participate.

         The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov.

         It is so ORDERED.

                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:20-cv-00740 Document 71 Filed 01/21/21 Page 1 of 1 PageID #: 2344
